Affirmed and Memorandum Opinion filed February 11, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00924-CR
                             NO. 14-18-00925-CR

                          KEITH HEAD, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 399th Judicial District Court
                           Bexar County, Texas
           Trial Court Cause Nos. 2013CR5372 and 2011CR6417B

                         MEMORANDUM OPINION

      Appellant brings these appeals from two judgments revoking his community
supervision for two offenses of possession of a controlled substance. Appellant’s
appointed counsel filed a brief in each case in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record in each case and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant was granted
access to the record in each case. As of this date, more than 60 days have passed
and no pro se response has been filed.

      We have carefully reviewed the record in each case and counsel’s brief and
agree the appeal in each case is wholly frivolous and without merit. Further, we
find no reversible error in the record in each case. We are not to address the merits
of each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court in each case is affirmed.



                                         PER CURIAM

Panel consists of Justices Bourliot, Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2